Citation Nr: 0528833	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  96-41 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as elevated blood pressure readings.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to December 
1995.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a May 1996 rating decision that, in part, granted 
service connection and assigned an initial 10 percent rating 
for bilateral ankle arthritis, effective January 1, 1996; but 
denied service connection for vasectomy reversal, for 
defective hearing, for dishydrosis, for elevated cholesterol, 
and for elevated blood pressure readings.  The veteran filed 
a notice of disagreement (NOD) with initial rating assigned 
for bilateral ankle arthritis and with the denial of service 
connection for a vasectomy reversal.  The RO issued a 
statement of the case (SOC) in June 1996.  The veteran filed 
a substantive appeal in August 1996.  

In August 1996, the veteran also filed a notice of 
disagreement with the denial of service connection for 
defective hearing, for dishydrosis, for elevated cholesterol, 
and for elevated blood pressure readings.  The RO issued a 
supplemental SOC (SSOC) in October 1997, and the veteran 
filed a substantive appeal with regard to defective hearing, 
elevated cholesterol, and elevated blood pressure readings, 
in November 1997.  

In January 1998, the veteran submitted a statement that he 
was withdrawing from appeal the claim for service connection 
for a vasectomy reversal, and confirmed the continuation of 
his appeal on the claims for service connection for bilateral 
ankle arthritis, for defective hearing, for elevated 
cholesterol, and for elevated blood pressure readings.

In an August 2004 rating decision, the RO granted an 
additional 10 percent rating for neurological impairment of 
each ankle.

In June 2005, the veteran withdrew from appeal his claim for 
service connection for elevated cholesterol.

The veteran requested a hearing before a member of the Board 
(Veterans Law Judge) at the RO (travel board hearing).  This 
hearing was held in June 2005; a transcript of the hearing is 
of record.  During the hearing, the veteran expressed 
satisfaction with the ratings for his bilateral ankle 
disabilities and withdrew from appeal all issues with the 
exception of service connection for high blood pressure 
readings.  

For the reasons expressed below, the matter remaining on 
appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

The Board's review of the record reveals that specific 
additional development of the claim on appeal is warranted.

During the June 2005 travel board hearing, the veteran stated 
that his physician, Dr. Khouy, diagnosed him as having 
hypertension in 2004, and that employment physicals also 
showed he had high blood pressure.  The veteran also stated 
that both his employer and Dr. Khouy had submitted their 
medical records.  The Board has reviewed the claims file and 
finds that these records have not been associated with the 
claims file; therefore, the RO should take appropriate steps 
to obtain these records.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO's letter should also request 
that the veteran furnish all pertinent evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the Veterans  
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional pertinent evidence that is not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain outstanding records of treatment 
from Dr. Khouy and reports of physical 
examinations from his employer.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

4.  After completing the requested action 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 
 
 
 


